DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, and 16-18, the terms “image information” and “parameters of the root canal shape” appear to describe the same information.  Namely, as best understood by the Examiner, image data is analyzed and information is outputted, 
Regarding claims 3 and 5, it is unclear if the “analysis information” including “the change rate of a cross sectional area” and “the change rate of a curvature” are the same as the previously recited “parameters” reciting the same information or if they are different measurements.  It is unclear how the analysis unit would function separately to with the analysis information, and/or how it corresponds to or communicates with the device to describe the “parameters”.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lierde et al (US 2013/0171580 A1).
Regarding claim 1, Van Lierde et al discloses a root canal treatment support apparatus (150) for providing information (e.g. shape of root/shape of file to be used therewith; width and length of root, see citations below) that can be used for root canal 
Regarding claim 2, Van Lierde discloses wherein the information generation unit includes a classification specification unit configured to specify a classification of the root canal shape based on the image information accepted by the accepting unit (e.g. programming which classifies shape of root based on tool fitting therewith, see citations above regarding information generation unit), a memory in which the information related to root canal treatment is stored for each classification of the root canal shape (e.g. programming/information regarding each tool corresponding to each shape of canal, see [0070] and citations above), and a selection unit configured to select the information related to root canal treatment from the memory based on the classification specified by the classification specification unit (e.g. programming which chooses the appropriate tool, see citations above).
Regarding claim 3, Van Lierde discloses wherein the information generation unit includes an analysis unit configured to obtain analysis information about the root canal 
Regarding claim 4, Van Lierde discloses wherein the information generation unit is configured to accept a measurement result from a root canal length measurement unit configured to electrically measure a length of a root canal (e.g. programming configured to measure the length of the canal, see [0075], [0057] and above), and to include the measurement result as one piece the of analysis information about the root canal shape obtained in the analysis unit (length and curvature/shape are incorporated into the analysis information, see citations above).  
Regarding claim 5, Van Lierde discloses wherein the analysis information about the root canal shape obtained in the analysis unit includes at least one piece of information of the change rate of a cross-sectional area of the root canal relative to a longitudinal direction of the root canal; and the change rate of a curvature of the root canal relative to the longitudinal direction of the root canal (e.g. change rate of curvature, see [0058], [0071]; citations and explanation above).  
 Regarding claim 6, Van Lierde discloses wherein the classification specification unit is configured to compare the image information accepted by the accepting unit with image information for each type of the root canal shape stored in the memory, to specify a classification of the root canal shape (e.g. programming which compares image shape with each type of tool/root shape, to select a tool, classifying the canal based on the tool selected; see citations above).  
Regarding claim 7, Van Lierde discloses wherein the classification specification unit is configured to compare a specific parameter of the root canal shape specified from the image information accepted by the accepting unit (e.g. length, width and/or curvature) with a parameter of the root canal shape in each classification stored in the memory (e.g. each corresponding tool shape or size), to specify a classification of the root canal shape (based on the tool used therewith; e.g. one tool is selected; see above).  
Regarding claim 11, Van Lierde discloses the device further comprising a display unit (e.g. display 159) or a sound output unit, wherein the output unit is configured to output the information related to root canal treatment to the display unit or the sound output unit (information is displayed on display, see citations above). 
Regarding claim 13, Van Lierde discloses wherein the image information obtained by imaging a root canal of a tooth is a three-dimensional image and is at least one of an X-ray CT image, an ultrasonic image and an OCT image (see at least abstract, [0037] and citations above).
Regarding claim 14, Van Lierde discloses the device further comprising a communication unit for establishing a connection to a network (e.g. programming which 
Regarding claim 16, Van Lierde discloses a medium having a program recorded thereon, the program being for controlling a root canal treatment support apparatus for providing information that can be used for root canal treatment (see [0032], [0066], [0081]), the program comprising: accepting image information obtained by imaging a root canal of a tooth (see citations and explanation directed to image accepting unit as in claim 1 above); generating information related to root canal treatment suitable to a root canal shape based on the image information accepted (see citations and explanation directed to information generating unit as in claim 1 above); and outputting the information generated (see citations and explanation directed to output unit as in claim 1 above), wherein the information related to root canal treatment includes: type information about cutting tool used in a root canal treatment apparatus suitable to treatment for parameters of the root canal shape (in the classification specified by the classification specification unit; e.g. type information about a cutting tool used in an root canal apparatus; e.g. selected tool, outputted to display, see citations above, [0056]-[0057], emphasis added); and the parameters of the root canal shape includes at least one of a curvature of the root canal, a change rate of the diameter of the root canal relative to a longitudinal direction, a change rate of a cross sectional area of the root canal, and a change rate of the curvature of the root canal (see citations above, emphasis added to [0056]-[0058] and [0071]; see explanation above regarding claim 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Lierde et al in view of Heraud (US 2008/0254404 A1), further in view of Carrier, Jr. et al (US 2018/0125610 A1).
Regarding claim 15, Van Lierde discloses all the features of the claimed invention, as explained above, but does not teach an input unit configure dot receive information about a treatment result obtained by performing root canal treatment based on the information output from the unit, and an update processing unit configured to update through machine learning, the information related to root canal treatment stored in memory by using the information about the treatment result into the input unit as required.
Heraud, however, teaches a root canal treatment support apparatus (8) having an output unit (e.g. programming/hardware to output information to tool) configured to output control information about a root canal treatment apparatus suitable to treatment for a specific root canal shape in a classification specified by a classification specification unit (e.g. programming which assigns curvature coefficient), wherein the control information includes at least one of an instruction for forward or backward rotation, a stop instruction or condition, each of which is for a cutting tool, and wherein the output unit is capable of outputting the control information to the root canal treatment apparatus (see abstract, [0035], [0040], [0042], [0045]-[0060], [0062]-[0065], [0067], [0072]-[0080], [0084] and [0107]-[0110]); and an input unit configured to receive information about a treatment result obtained by performing root canal treatment based on information output from the output unit (e.g. programming that receives data indicative of treatment type and time, see [0078]-[0080], [0106]-[0110] and citations above);   and an update processing unit (e.g. programming which updates summation of work measurement and fatigue life of file) configured to update the information related to root canal treatment stored in the memory by using the information about the treatment result input into the input unit (see [0078]-[0080] and [0106]-[0110]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include Heraud’s input unit and update processing unit, as such modification would update information regarding a particular file used, helping to prevent improper use or breakage of the file.  It is noted that in the modified device as combined above, the information related to the root canal treatment would include both the tool type and size/shape (based on the particular root), 
Carrier, however, teaches that dental image/information analysis for a variety of parameters/characteristics can be updated over time via machine learning (see [0033], [0106], [0147] and [0154]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde/Heraud, as combined above, to include Carrier’s use of machine learning algorithms to update analysis, as such modification would improve efficiency of the input and update processing units to easily identify applicable trends and patterns in particular instances (e.g. types of roots or particular treatments, for example).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lierde et al in view of Heraud (US 2008/0254404 A1).
Regarding claim 17, Van Lierde discloses a root canal treatment apparatus used for root canal treatment (see above), comprising the root canal treatment support apparatus according to claim 1 (see above, per claim 1), but does not teach a handpiece, a drive unit, and a controller as required.
Heraud, however, teaches a root canal treatment apparatus comprising a root canal treatment support apparatus (8), a handpiece (7) having a head at which a cutting tool (2) is held in a drivable manner (e.g. where tool is held in 7); a drive unit configured to drive the cutting tool held at the head (11); and a controller configured to control the drive unit (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include a 
Regarding claim 18, Van Lierde discloses a root canal treatment support system comprising a root canal tool (e.g. specific tool bit) and a root canal support apparatus configured to provide information that can be used for root canal treatment (see above regarding claim 1), wherein the treatment support apparatus includes an accepting unit configured to accept image information obtained by image a root canal of a tooth (see above regarding claim 1); an information generation unit configured to generate information related to root canal treatment suitable to a root canal shape based on the image information accepted by the accepting unit (see above regarding claim 1); and an output unit configured to output the information generated by the information generation unit, and wherein the information related to root canal treatment includes type information about a cutting tool used in a root canal treatment apparatus suitable to treatment for parameters of the root canal shape (in the classification specified by the classification specification unit; e.g. type information about a cutting tool used in an root canal apparatus; e.g. selected tool, outputted to display, see citations above, [0056]-[0057], emphasis added; see above regarding claim 1); and the parameters of the root canal shape includes at least one of a curvature of the root canal, a change rate of the diameter of the root canal relative to a longitudinal direction, a change rate of a cross sectional area of the root canal, and a change rate of the curvature of the root canal (see citations above, emphasis added to [0056]-[0058] and [0071]; see explanation 
Heraud, however, teaches a root canal treatment system comprising a root canal treatment support apparatus (8), and a root canal treatment apparatus configured to use the information from the root canal treatment support apparatus (e.g. 7 and 2), comprising a handpiece (7) having a head at which a cutting tool (2) is held in a drivable manner (e.g. where tool is held in 7); a drive unit configured to drive the cutting tool held at the head (11); and a controller configured to control the drive unit (12), the controller being configured to control the drive unit to drive the cutting tool based on the information output from the output unit (e.g. particular parameters based on the particular file chosen, based on a number of factors, including the curvature of the root, among others, see abstract, [0035], [0040], [0042], [0045]-[0060], [0062]-[0065], [0067], [0072]-[0080], [0084] and [0107]-[0110]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Lierde to include a synchronized controlled treatment apparatus, including a controlled drive unit and handpiece, as taught by Heraud, as such modification would allow treatment to be implemented, improve treatment success and efficiency and reduce the risk of file breakage in the canal due to uncontrolled torque or rotation for a particular file.  
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretations above necessitated by Applicant’s amendments.
Briefly, regarding Applicant’s arguments to Van Lierde (and the 102 and 103 rejections based thereon), Applicant states that Van Lierde does not teach that the selection of the tool is based on the parameters as now claimed and as required.  However, as explained above, the Examiner respectfully disagrees.  Specifically, the Examiner notes that in the apparatus of Van Lierde, the programming/computer is configured to generate information in the form of a type of cutting tool used in the apparatus based on the geometric characterization (e.g. 3D length and width) of the root canal (see [0057]).  Further, the Examiner further notes that all root canals have some measure of curvature to them (even if 0) and as such, selecting a tool based on a geometric characterization of the root canal based on the 3D length and width, comprises selecting the tool based on a curvature of the canal.  Still further, at [0058] and [0071] Van Lierde describes analyzing the 3D shape of the canal via slices (similar to a CT or MRI) along the length thereof, and as such, a change rate of the cross sectional area, curvature and/or diameter” is also considered by the processor in the choosing of the instrument, at the very least merely by presenting the size and shape and data thereof for each of the slices, which would change from one slice to the next along the length of the canal.  
Further, regarding Applicant’s arguments to the teachings of Heraud, and/or Carrier, the Examiner notes that the arguments do not traverse the use of Heraud in 
Regarding the arguments to claim 15, the combination and specific teachings of Heraud and Carrier are not explicitly traversed.  Instead, the arguments merely state that Van Lierde and Heraud do not teach the newly added claim limitations, which as previously explained above, are maintained to be taught by Van Lierde.  Applicant alleges that there is no rationale to modify the Van Lierde reference with the teachings of Heraud and/or Carrier, however such arguments do not address the explicitly recited rationale as listed and explained above.  Further, no specific deficiencies to the rationale or combination as a whole are recited.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and interpretations above necessitated by Applicant’s amendments. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form. US 6405071 teaches a 3D analysis and imaging device and system for use in endodontic treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772